AO 450 (Rev. 11/11) Judgment in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                  for thH_                                FILED IN THE
                                                     Eastern District of Washington                   U.S. DISTRICT COURT
                                                                                                EASTERN DISTRICT OF WASHINGTON

DUANE WARD, an individual; and RACHELLE WARD,
                an individual,                                                                   Sep 10, 2019
                                                                     )                               SEAN F. MCAVOY, CLERK
                             Plaintiffs                              )
                                v.                                   )       Civil Action No. 4:19-CV-5014-SMJ
          COUNTY OF BENTON, an entity, et al.,                       )
                                                                     )


                            Defendants
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Defendants Benton County and Jerri Potts' Second Motion to Dismiss Under CR 12(b)(6) and CR 12(b)(5), ECF No. 51,
u
              is GRANTED. All claims against Defendants County of Benton and the Honorable Jerri Potts are DISMISSED WITH
              PREJUDICE, with all parties to bear their own fees, costs, and expenses. Judgment is entered in favor of Defendants
              County of Benton and Honorable Jerri Potts.


This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge                   Salvador Mendoza, Jr.                                     on a Motion to Dismiss under
      CR 12(b)(6) and CR 12(b)(5), ECF No. 51.


Date: September 10, 2019                                                   CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Penny Lamb
                                                                                           %\ Deputy Clerk

                                                                            Penny Lamb
